Citation Nr: 1438424	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12- 06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), Type II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1968 to June 1971. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Boise, Idaho, Regional Office (RO), which denied service connection for Type II DM, associated with herbicide exposure.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the evidence of record reveals numerous diagnoses related to the Veteran's claim.  On June 8, 2007, private physician Sarah J. Oven, M.D., assessed the Veteran with impaired glucose tolerance.  

Following private evaluation by Mark S. Grajcar, D.O., on February 1, 2010, the Veteran was assessed with Type II DM.  Recommended treatment for "p[atien]t with definite DM" was "recommend dietary consult, yearly eye checks and [finger stick every morning].  The Veteran's A1c was 6.5.  

During VA diabetes mellitus examination on April 13, 2010, the Veteran's A1c was 5.7.  The VA examiner concluded that the Veteran did not have diabetes because his fasting glucose was 101 mg/dL.  

A medical opinion letter from Dr. Grajcar dated September 13, 2010, stated that based on multiple fasting lab draws the above patient has had fasting glucose readings above 125.  He has been diagnosed with Type 2 Diabetes.  The Veteran has made life style changes that have brought his glucose reading to a lower range.

On April 3, 2011, the RO requested a medical opinion as to whether Dr. Grajcar's letter supported a formal diagnosis of DM, and also whether additional material from Dr. Grajcar or further VA lab work was needed.  On April 20, 2011, the VA physician who conducted the April 2010 examination stated in part:  "documentation submitted with the April 13, 2010 examination does not support blood sugars above 125 mg/dL prior to [the Veteran's] life style change.  The VA physician added that "[u]ntil documentation of blood sugars above 125 prior to [the Veteran's] life style change can be substantiated"-or "until present day  blood sugars are measured above 125 mg/dL, the diagnosis listed on April 13, 2010 stands."  The RO sent the Veteran a letter dated June 15, 2011, containing the April 2011 examiner's addendum.  

An undated opinion from Dr. Grajcar received in November 2011 states that the Veteran "has a confirmed diagnosis of type II diabetes based on two fasting glucose readings of above 125."  

A November 18, 2011, opinion from a VA staff physician stated that the Veteran "still does NOT meet the criteria for Diabetes.  The recent glucose of 127 drawn 10/5/2011 is not specifically certified as fasting."  On January 20, 2012, the same VA staff physician opined that the Veteran "has NOT met the criteria for Type 2 diabetes.  He has one Hemoglobin a1c of 6.5 or higher.  Today's value is 6.3.  He has no random sugars over 200 and no lab-certified fasting sugars over 125.  I am willing to revisit this issue if veteran can supply another (past) hemoglobin a1c of 6.5 or greater, or if he records a future value of 6.5 or greater."  

VA progress notes dated from to December 14, 2012, to March 18, 2014, include a December 14, 2012, clinical note from the Chief of geriatric medicine indicating "glucose intolerance" on the Veteran's problem list in addition to a prior medical history of type II DM "discovered for a few years" as well as an impression of Type II DM "excellent control-really like glucose intolerance."  The aforementioned 2012 to 2014 VA treatment records were uploaded into VA's Virtual Benefits Management System (VBMS) in March 2014 and were considered in a rating decision issued that month for claims not currently before the Board.  These records were received by the AOJ after the appeal was transferred to the Board in March 2014.  No Supplemental Statement of the Case was issued considering the additional evidence.  The Statement of the Case for this appeal was issued on January 27, 2012.  The Board has determined that the issuance of an SSOC addressing the cited evidence is warranted.  See 38 C.F.R. § 19.37(b) (evidence received after transfer of records to the Board).  

Additionally, in view of the diagnoses of impaired glucose tolerance, Type II DM, and most recently Type II DM "excellent control-really like glucose intolerance," the Board finds that a current VA examination is warranted in order to reconcile the diagnoses and determine the nature and etiology of any diagnosed DM.  

Finally, review of the Veteran's contentions shows that he alleges that his DM is due either to Agent Orange exposure or directly to service.  Review of the April 2010 VA DM examination and April 2011 addendum thereto reveals that the examiner entirely failed to address Agent Orange exposure (while the May 2010 Rating Decision on appeal limited the issue to service connection for Type II DM associated with herbicide exposure.  Upon remand both direct and presumptive service connection for DM should be addressed.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify any private or VA treatment since April 2010 (the date of his most recent VA examination).  Any necessary authorization for the release of records should be obtained and any records identified should be requested.  All records obtained must be associated with the claims file.  If any records requested are unavailable, clearly document such in the claims file and notify the Veteran of any inability to obtain said records, in accordance with 38 C.F.R. § 3.159(e).  

2. Afford the Veteran the appropriate VA examination to determine the current nature and etiology of the claimed DM, variously diagnosed as impaired glucose tolerance, Type II DM, and Type II DM "excellent control-really like glucose intolerance."  The examiner is asked to reconcile the conflicting diagnoses and opine as to whether there is a current diagnosis of Type II DM and if so is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's DM had its onset during service; or was caused by an incident or event that occurred during service, to include Agent Orange exposure in Vietnam.  The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

All relevant documents (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must confirm that the record was reviewed in the examination report.  

All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

3. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, with particular emphasis upon the evidence received since the issuance of the Statement of the Case in January 2012.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

